Citation Nr: 0115230	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  99-19 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation status post trauma to the left knee with possible 
torn ligaments, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


REMAND

The veteran had active service from June 1998 to October 
1998. 

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Board observes that the regional office (RO) requested 
medical records from the VA medical center (VAMC) in 
Birmingham, Alabama in August 1999.  In response, the RO 
received records of treatment for May and June 1999.  In June 
2000, the veteran submitted additional records.  The latest 
record of treatment in the veteran's submission is an entry 
documenting treatment in January 2000. 

In November 2000, the veteran underwent a VA examination.  In 
his testimony during a hearing in March 2001, he indicated 
that his disability had grown worse since the November 2000 
VA examination.  He also testified that he was receiving 
rehabilitation treatment through VAMC Birmingham every three 
months, plus additional treatment through that facility at 
least twice a month.  He also indicated that he had been 
receiving increasing levels of pain medication through the 
VA.  

In light of the veteran's claim of increased disability and 
reference in his testimony to VA treatment records that may 
not have been obtained, any additional records of treatment 
through VAMC Birmingham should be made a part of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, a VA examination would be relevant to a 
determination concerning the veteran's current level of 
disability and is warranted in light of the veteran's claims 
of increased disability, including disability due to pain.  
The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should requests all records of 
treatment provided through VAMC 
Birmingham, not previously made part of 
the claims file, including any records of 
treatment generated since August 1999.  
The RO should also contact the veteran 
and request that he identify all health 
care providers who have provided him with 
treatment for a left knee disorder.  
After obtaining any necessary releases, 
the RO should attempt to obtain those 
records and associate those records with 
the claims file.  If the RO is unable to 
obtain any records identified, the RO 
should notify the veteran.  

2.  Thereafter, the veteran should be 
accorded a VA examination to determine 
the severity of disability due to the 
service-connected disorder of the left 
knee.  All evaluations, studies, and 
tests deemed necessary should be 
performed.  The examiner should identify 
all symptomatology associated with the 
service-connected disorder of the left 
knee.  In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report should address whether 
any pain (including painful motion or 
pain with use), flare-ups of pain, 
weakened movement, excess fatigability, 
or incoordination results in functional 
loss.  The examiner should state whether 
any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  The 
examiner should report passive range of 
motion, active range of motion, and range 
of motion on resistance.  To the extent 
that it is possible, any functional loss 
that is present should be expressed as 
degrees of limitation of motion or 
ankylosis of the affected joint.  In so 
doing, the examiner should also comment 
upon the extent to which treatment 
records document the need for medication 
to control pain, as well as the degree to 
which that pain interferes with function.  
In addition, the examiner should indicate 
whether any instability is present and, 
if so, the extent of any instability.  
The examiner should provide the complete 
rationale on which the opinion is based.  
The claims file must be made available to 
the examiner for review.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO should consider 
the holding in DeLuca, noted above.  The 
RO must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the claim is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




